Filed Pursuant to Rule 424(b)(3) Registration No. 333-168971 APPLE REIT TEN, INC. STICKER SUPPLEMENT TOSUPPLEMENT NO. 5 DATED MAY 19, 2011 Supplement No. 5 to be used withPROSPECTUS DATED JANUARY 19, 2011 Summary of Supplement to Prospectus (See Supplement for Additional Information) Supplement No. 5 (cumulative, replacing all prior supplements) dated May 19, 2011 reports on (a) the status of our best-efforts offering of Units; (b) our purchase of four hotels containing a total of 500 guest rooms for an aggregate gross purchase price of approximately $90.0 million; (c) our execution of certain purchase contracts that relate to 15 hotels containing a total of 1,644 guest rooms and that provide for an aggregate gross purchase price of approximately $193.5 million; (d) the termination of three purchase contracts; (e) the election of the board of directors included in the prospectus; (f) financial and operating information for all of our purchased hotels; and (g) our recent financial information and certain additional information about us. As of January 27, 2011, we completed our minimum offering of 9,523,810 Units at $10.50 per Unit and raised gross proceeds of $100.0 million and proceeds net of selling commissions and marketing expenses of $90.0 million. Each Unit consists of one Common Share and one Series A Preferred Share. We are continuing the offering at $11.00 per Unit in accordance with the prospectus. As of April 30, 2011, we had closed on the sale of 18,818,875 additional Units at $11 per Unit and from such sale we raised gross proceeds of approximately $207.0 million and proceeds net of selling commissions and marketing expenses of approximately $186.3 million. Sales of all Units at $10.50 per Unit and $11.00 per Unit, when combined, represent gross proceeds of approximately $307.0 million and proceeds net of selling commissions and marketing expenses of approximately $276.3 million. In connection with our hotel purchases to date, we paid a total of approximately $1.8 million, representing 2% of the aggregate gross purchase price, as a commission to Apple Suites Realty Group, Inc. This entity is owned by Glade M. Knight, who is our Chairman and Chief Executive Officer.
